 Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 1 of 45 PageID #: 1430




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                           §
UNION PACIFIC RAILROAD                     §
COMPANY,                                   §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §    Case No. 6:19-cv-574-JDK
                                           §
CITY OF PALESTINE, et al.,                 §
                                           §
     Defendants.                           §

                              ORDER AND OPINION
       This case has its origins in a nineteenth-century relic—a “shop agreement” in

 which a railroad promised to maintain shops and offices in a particular municipality

 in exchange for government subsidies to expand the rail line. Plaintiff Union Pacific

 Railroad Company alleges that its agreement with the City of Palestine and Anderson

 County, Texas, is preempted by a federal statute, the Interstate Commerce

 Commission Termination Act (ICCTA). Union Pacific seeks a declaration voiding the

 agreement and an injunction prohibiting the City and County from enforcing it.

       Pending before the Court are two motions to dismiss filed by the City and

 County and the Parties’ cross-motions for summary judgment.         For the reasons

 discussed below, the Court DENIES Defendants’ motions to dismiss (Docket Nos. 40

 & 41), GRANTS Plaintiff’s motion for summary judgment (Docket No. 39), and

 DENIES Defendants’ motion for summary judgment (Docket No. 42).




                                          1
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 2 of 45 PageID #: 1431




                                      I. BACKGROUND

         Union Pacific’s contractual relationship with the City of Palestine and

Anderson County originated nearly 150 years ago.                     In 1872, Union Pacific’s

predecessor in interest contracted with the City and County to run its rail line to and

through Palestine.        City of Palestine v. United States, 559 F.2d 408, 410 (5th

Cir. 1977). 1 At that time, the railroad promised to “locate and establish and forever

thereafter keep and maintain” its “general offices, machine shops and roundhouses”

in Palestine. Id. And Palestine promised to raise $150,000 in bonds for the railroad

from the citizens of Anderson County. Id.

         In 1873, the railroad company merged with a second line.                      The Texas

Legislature approved the merger on the condition that the merged company assume

“all acts done in the name of either of the companies.” Id. The new railroad therefore

agreed to establish its “general offices, machine shops and roundhouses” in Palestine.

Id.    In 1875, the citizens paid an additional $150,000 in bonds and agreed to

“construct, at their own cost and expense, housing for the officers and employees of

the company.” Id.

         In 1911, the railroad’s creditors reorganized the business into the new

International & Great Northern Railroad (I&GN), subject to all the predecessor

railroad’s rights and liabilities. Id. at 410–11. I&GN’s corporate charter located the

railroad’s offices in Houston, Texas. Id. at 411. The City and County sued I&GN,



1   The key facts in this case are undisputed. The Fifth Circuit stated the relevant facts in a 1977
    opinion, which adjudicated a different dispute involving the same 1954 Agreement. See City of
    Palestine, 559 F.2d at 408. That opinion construed and applied the ICCTA’s predecessor statute,
    the Interstate Commerce Act (ICA). Id.


                                                  2
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 3 of 45 PageID #: 1432




seeking an injunction to enforce the railroad’s obligation to locate its “general offices,

machine shops and roundhouses” in Palestine. Id. The City and County won, and

the Cherokee County District Court issued a decree (the 1914 Decree) forever binding

I&GN to maintain its general offices, machine shops, and roundhouses in Palestine. 2

Id. at 412.

       The 1914 Decree complied with Texas’s “Shop Act,” which statutorily required

“a railroad company chartered by the state without charter-designated office location”

to:

       keep and maintain its general offices at such place within this state
       where it shall have contracted or agreed, or shall hereafter contract or
       agree, to locate its general office for a valuable consideration. . . . And
       such railroads shall keep and maintain their machine shops and
       roundhouses, or either, at such place or places as they may have
       contracted to keep them for a valuable consideration received; and, if
       said general offices and shops and roundhouses, or either, are located on
       the line of a railroad in a county which has aided said railroad by an
       issue of bonds in consideration of such location being made, then said
       location shall not be changed; and this shall apply as well to a railroad
       that may have been consolidated with another as to those which have
       maintained their original organization.

Id. (quoting TEX. REV. CIV. STAT. art. 6423 (1911)).

       Missouri Pacific (MoPac) subsequently acquired I&GN as a subsidiary. Id.

During the Great Depression, MoPac filed for bankruptcy and requested

reorganization under Bankruptcy Act § 77. Id. In its request, MoPac proposed to

consolidate with its subsidiaries, including I&GN. Id. But the 1914 Decree required

I&GN to maintain its offices in Palestine, and MoPac’s offices were located elsewhere.



2 On appeal, the U.S. Supreme Court affirmed the decision. Int’l & Great N. Ry. Cnty. v. Anderson
  County, 246 U.S. 424, 432–34 (1918) (“The [office and shops] requirement is perpetual until the law
  is changed. When and how it may be changed is not before us now.”).


                                                 3
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 4 of 45 PageID #: 1433




Id.   The Bankruptcy Act, moreover, expressly required enforcement of the 1914

Decree. Section 77(n) stated:

       No reorganization effected under this title and no order of the court or
       Commission in connection therewith shall relieve any carrier from the
       obligation of any final judgment of any Federal or State court rendered
       prior to January 1, 1929, against such carrier or against one of its
       predecessors in title, requiring the maintenance of offices, shops, and
       roundhouses at any place, where such judgment was rendered on
       account of the making of a valid contract or contracts by such carrier or
       one of its predecessors in title.

Id. (quoting 11 U.S.C. § 205(n) (1970)).

       At the request of the bankruptcy court, MoPac negotiated with the City and

County in 1954 to modify the 1914 Decree. Id. Pursuant to the agreement (the 1954

Agreement), “MoPac agreed to forever maintain in Palestine 4.5% of all of its

employees in certain job classifications” and was no longer required to “maintain its

general offices, shops and roundhouses in Palestine.” Id. The percentage was subject

to fractionation if the railroad subsequently merged, combined, or consolidated.

Docket No. 39, Ex. 1 at 23–24. In 1955, the District Court of Cherokee County, Texas,

entered a judgment to modify the 1914 Decree according to the 1954 Agreement. Id.,

Ex. 3. The bankruptcy court approved the reorganization. City of Palestine, 559 F.2d

at 412.

       Nearly thirty years passed, and then several key events occurred. In 1982,

Union Pacific acquired MoPac. Id., Ex. 10 at 1 ¶ 4. In 1995, Congress passed the

ICCTA, establishing the Surface Transportation Board to regulate rail carriers and

preempting state and local laws that come within the Board’s jurisdiction. Pub. L.

No. 104-88, 109 Stat. 803 (1995); Tex. Cent. Bus. Lines Corp. v. Midlothian, 669 F.3d



                                           4
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 5 of 45 PageID #: 1434




525, 530 (5th Cir. 2012). In 1997, Union Pacific merged into MoPac. Docket No. 39,

Ex. 10 at 1 ¶ 4. And in 2007, Texas repealed its Shop Act, concluding that it was

preempted by the ICCTA. H.R. 80-3711, Reg. Sess. at 1 (Tex. 2007).

      At present, Union Pacific must employ 0.52% of its “Office and Shop

Employees” in Palestine, Texas.       Docket No. 39, Ex. 4 at 31:7–17.        The 1954

Agreement defines “Office and Shop Employees” to include the following

classifications: Executives, Officials, and Staff Assistants; Professional, Clerical, and

General; Maintenance of Equipment and Stores; Transportation (other than Train,

Engine and Yard); Transportation (Yardmasters, Switch Tenders, and Hostlers).

Docket 1, Ex. 1 at 3. In this lawsuit, Defendants do not assert that Union Pacific has

breached the 1954 Agreement. See Docket No. 51 at 8 ¶ 17. Instead, Union Pacific

alleges that the ICCTA preempts the 1954 Agreement and seeks a declaratory

judgment and injunctive relief to void its obligations under the Agreement.




                                           5
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 6 of 45 PageID #: 1435




                  II. DEFENDANTS’ MOTIONS TO DISMISS

      The City and County have filed two motions to dismiss. The first argues that

Federal Rule of Civil Procedure 12(b)(7) requires dismissal because a class of

Palestine and Anderson County citizens is necessary to the suit under Federal Rule

of Civil Procedure 19. Docket No. 40. The second motion seeks dismissal under

Federal Rule of Civil Procedure Rule 12(c) on three grounds: (1) the Court lacks

subject matter jurisdiction, (2) the Anti-Injunction Act bars this suit, and (3) the

limitations period has expired. The Court DENIES both motions.

     A. DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(B)(7) AND RULE 19

      Under Rule 12(b)(7), a party may seek dismissal for “failure to join a party

under Rule 19.” Rule 19(a)(1) provides that a party must be joined if:

      (A) in that person’s absence, the court cannot accord complete relief
      among existing parties; or

      (B) that person claims an interest relating to the subject of the action
      and is so situated that disposing of the action in the person’s absence
      may:

             (i) as a practical matter impair or impede the person's ability to
             protect the interest; or

             (ii) leave an existing party subject to a substantial risk of
             incurring double, multiple, or otherwise inconsistent obligations
             because of the interest.

      A Rule 19(a) analysis is subject to a burden-shifting framework. The movant

bears the “the initial burden of demonstrating that a missing party is necessary.”

Hood ex rel. Miss. v. City of Memphis, 570 F.3d 625, 628 (5th Cir. 2009). If “an initial

appraisal of the facts indicates that a possibly necessary party is absent,” then the

burden shifts to the opposing party to show that the missing party is not necessary.



                                           6
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 7 of 45 PageID #: 1436




Id. (quoting Pulitzer–Polster v. Pulitzer, 784 F.2d 1305, 1309 (5th Cir. 2006)). In

making Rule 19 determinations, “‘pragmatic concerns, especially the effect on the

parties and on the litigation,’ will control.” Tetra Techs., Inc. v. La. Fruit Co., No. 06-

CV-3736, 2007 WL 54814, at *2 (E.D. La. Jan. 5, 2007), aff’d, 252 F. App’x 639 (5th

Cir. 2007) (quoting Smith v. State Farm Fire & Cas. Co., 633 F.2d 401, 405 (5th

Cir. 1980)). 3

         Here, the City and County argue that the historic Citizens Committee is a

necessary party under Rule 19(a)(1)(A) and (B). The Citizens Committee was a group

of ten local citizens who signed the 1954 Agreement, along with representatives from

the railroad, the City of Palestine, and Anderson County. Docket No. 39, Ex. 1 at 13.

The Committee’s history is unclear, but the entity is undisputedly inactive today, and

no member has sought to be a party in this case. Docket No. 44 at 1. As explained

below, Union Pacific has demonstrated that the Court can accord complete relief

without the Committee and that the Committee has no interest in the action.

Accordingly, the Court finds that the Citizens Committee is not a necessary party

under Rule 19(a) and denies the motion to dismiss. See Nat’l Cas. Co., 637 F. App’x

at 815.




3    If a party is required to be joined under Rule 19(a), but joinder is not feasible, Rule 19(b) provides
    that the Court must determine “whether, in equity and good conscience, the action should proceed
    among the existing parties or should be dismissed” based on a variety of factors. If joinder is not
    required under Rule 19(a), “no inquiry under Rule 19(b) is necessary.” Nat’l Cas. Co. v. Gonzalez,
    637 F. App’x 812, 815 (5th Cir. 2016) (per curiam) (quoting Temple v. Synthes Corp., 498 U.S. 5, 8
    (1990)). Because the Court finds that joinder is not required here, it will not address Rule 19(b).


                                                     7
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 8 of 45 PageID #: 1437




               1. Joinder is not required under Rule 19(a)(1)(A).

      The City and County first argue that joinder is required under Rule 19(a)(1)(A)

because the Citizens Committee was a party to the 1954 Agreement (and an active

participant in antecedent agreements) and that the Court therefore “cannot accord

complete relief” without the Committee. Docket No. 40 at 2. Union Pacific responds

that the Committee does not have a legally protectable interest in the 1954

Agreement, so the Court can accord complete relief without the Committee’s

involvement. Docket No. 44 at 4. Reviewing the 1954 Agreement, the Court agrees

that the Citizens Committee lacks a legal interest in its enforcement, and thus the

Court can accord complete relief without joining the Committee.

      To determine whether complete relief is available without the absent party,

“the Court looks to the relief prayed for by the claimant.” Cain v. City of New Orleans,

184 F. Supp. 3d 349, 358 (E.D. La. 2016). Here, Union Pacific seeks declaratory and

injunctive relief against the City of Palestine and Anderson County. Docket No. 1

at 16–17. The requested declaratory relief would render null and unenforceable the

1954 Agreement and its predicate, the 1914 Decree. The Citizens Committee was a

signatory to the 1954 Agreement, and a representative class of citizens was a party

to the litigation resulting in the 1914 Decree. Docket No. 1, Ex. 1 at 13; Docket

No. 40, Ex. 1 at 7. “Generally, when interpretation of a contract is necessary, the

parties to the contract must be joined.” Optimum Content Prot., LLC v. Microsoft

Corp., No. 6:13-CV-741, 2014 WL 12452439, at *3 (E.D. Tex. Aug. 25, 2014), R. & R.

adopted, No. 6:13-CV-741, 2014 WL 12324277 (E.D. Tex. Oct. 7, 2014).




                                           8
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 9 of 45 PageID #: 1438




         But here, the Citizens Committee has no right to enforce the 1954 Agreement.

Rather, the Agreement assigns enforcement rights exclusively to the City and

County, providing that in the event of breach, only the City and County may:

         (a) Require specific performance by the RAILROAD of its obligations
             hereunder; or

         (b) Notify the RAILROAD in writing of the intention of the City and
             County to rescind this new agreement . . . . the City and County may
             apply to the proper court for a hearing to determine whether any of
             said defaults exist as claimed and constitute unexcused breach of this
             Agreement and the new judgment based thereon . . . .

Docket No. 1, Ex. 1 at 9–10. Further, the City and County may exercise or enforce

any “right or remedy” available to the citizens. As the Agreement provides: “the City

and County may either concurrently, independently, or cumulative of the foregoing,

exercise or enforce any other right or remedy which may be available to the City and

County and their citizens under the then existing circumstances.” Id. 1 at 10–11.

The Citizens Committee, then, has no contractual interest in the 1954 Agreement’s

enforcement. 4

         Though the Citizens Committee paid separate consideration for the 1954

Agreement’s antecedent contracts, the Committee does not have an enforcement right

in the 1954 Agreement. Like a predecessor in interest, the Citizens Committee has

“no remaining rights in the subject properties or interest in the outcome of this case.”

Samson Contour Energy E & P, LLC v. Fred Bowman, Inc., No. 11-CV-0247, 2011 WL

6157481, at *3 (W.D. La. May 11, 2011), R. & R. adopted, No. 11-CV-0247, 2011 WL



4   This determination moots the Parties’ dispute as to whether Defendants’ Exhibits 2 & 3, Docket No.
    40, constitute hearsay. See Docket Nos. 44 at 4; 49 at 2.


                                                   9
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 10 of 45 PageID #: 1439




2295022 (W.D. La. June 9, 2011). Absent a “protectable interest that is the subject

of the case,” the nonparty’s joinder is not required. Pearson’s Inc. v. Ackerman, No.

7:18-CV-00013-BP, 2018 WL 5886608, at *3 (N.D. Tex. Nov. 9, 2018). While the

citizens of Palestine and Anderson County may have a general interest in the outcome

of the case, the 1954 Agreement renders that interest non-protectable such that the

Citizens Committee or an equivalent group is not a required party. Cf. BroadStar

Wind Sys. Grp. Ltd. Liab. Co. v. Stephens, 459 Fed. Appx. 351, 357 (5th Cir. 2012)

(per curiam) (“While [the absent party] certainly had interests in the outcome of the

suit, as a non-party to the contract which was the sole basis for the declaratory

judgment suit, [it] was neither necessary nor indispensable.”).

              2. Joinder is not required under Rule 19(a)(1)(B)(i).

      Defendants next argue that joinder is required under Rule 19(a)(1)(B)(i)

because resolving this case without the Citizens Committee would prejudice the

Committee’s rights under the 1954 Agreement. Union Pacific contends that the

Committee has no rights under the Agreement, and, even if it did, the joined parties

adequately represent the Committee’s interest in the litigation, so joinder is not

necessary. The Court agrees with Union Pacific.

      Rule 19(a)(1)(B)(i) requires joinder if a person “claims an interest relating to

the subject of the action and is so situated that disposing of the action in the person’s

absence may: as a practical matter impair or impede the person’s ability to protect

the interest.” This rule does not require joinder of the Citizens Committee for at least

three reasons.




                                           10
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 11 of 45 PageID #: 1440




      First, no Committee member (or successor in interest) has claimed a legal

interest in this dispute. “[T]he fact that an absent party does not seek joinder by its

own volition indicates that it lacks an interest relating to the subject matter of the

action.”   Canal Ins. Co. v. Xmex Transp. LLC, No. EP-13-CV-156-KC, 2013 WL

5740223, at *4 (W.D. Tex. Oct. 22, 2013).

      Second, as discussed above, the Citizens Committee’s interest in this litigation

is not legally protectable. Consequently, non-joinder of the Committee does not

“impair or impede” its ability to protect a legal interest.

      Third, in this case, the absent Committee has the same interests as the joined

parties such that its “interests are protected by [the joined parties’] vigorous litigation

in the [] dispute.” Fed. Ins. Co. v. Singing River Health Sys., 850 F.3d 187, 201 (5th

Cir. 2017).   Defendants argue that their interest may differ from the Citizen

Committee, e.g., the Citizens Committee may desire amendment of the 1954

Agreement. Docket No. 49 at 3. But this case does not—and could not—contemplate

amendment. Here, the ICCTA either preempts the 1954 Agreement or it does not.

Both sides of this issue are represented by the present parties, so any potential

interest of the Citizens Committee is protected by the existing parties’ “vigorous

litigation.” Singing River Health, 850 F.3d at 201.

              3. Joinder is not required under Rule 19(a)(1)(B)(ii).

      Finally, the City and County contend that joinder of the Committee is required

by Rule 19(a)(1)(B)(ii) because the Committee may sue to enforce the 1954 Agreement

even if an injunction bars the City and County from enforcing it. Union Pacific argues




                                            11
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 12 of 45 PageID #: 1441




that this is a non-issue because the Committee has no enforcement rights under the

Agreement. Again, the Court agrees with Union Pacific.

      Joinder is required under Rule 19(a)(1)(B)(ii) if a person “claims an interest

relating to the subject of the action and is so situated that disposing of the action in

the person’s absence may . . . leave an existing party subject to a substantial risk of

incurring double, multiple, or otherwise inconsistent obligations because of the

interest.” Here, the Citizens Committee does not have the power to enforce the 1954

Agreement, see supra Part II.A.1., and thus has no legal “interest relating to” it. In

other words, because the Citizens Committee lacks a mechanism to unilaterally

enforce the 1954 Agreement, there is no risk of inconsistent obligations here.

                                    *      *      *

      Because non-joinder of the Citizens Committee does not preclude complete

relief, “impair or impede” the Committee’s ability to protect a legal interest, or risk

inconsistent obligations, the Citizens Committee is not a required party under Rule

19(a). The Court therefore DENIES Defendants’ Motion to Dismiss under Rule

12(b)(7) (Docket No. 40).

             B. DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(C)

      Defendants next move for dismissal under Federal Rule of Civil Procedure

12(c), arguing that the Court lacks subject matter jurisdiction, that the Anti-

Injunction Act bars Union Pacific’s claim, and that the governing limitations period

has run. For the reasons discussed below, the Court DENIES Defendants’ motion.




                                          12
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 13 of 45 PageID #: 1442




                                 1. Legal Standard

      Rule 12(c) permits a party to move for judgment on the pleadings after the

pleadings are closed but early enough not to delay trial. The rule is designed to

“dispose of cases where the material facts are not in dispute and a judgment on the

merits can be rendered by looking to the substance of the pleadings and any judicially

noticed facts.” Garza v. Escobar, 972 F.3d 721, 727 (5th Cir. 2020) (quoting Great

Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312 (5th Cir.

2002)). “The standard for dismissal under Rule 12(c) is the same as that under Rule

12(b)(6).” Id. (quoting Hale v. Metrex Research Corp., 963 F.3d 424, 427 (5th Cir.

2020)).

      Under Rule 12(b)(6), a party may seek dismissal for failure to state a claim

upon which relief can be granted. “Thus, claims may be dismissed under Rule 12(b)(6)

‘on the basis of a dispositive issue of law.’” Walker v. Beaumont Indep. Sch. Dist., 938

F.3d 724, 734 (5th Cir. 2019) (quoting Neitzke v. Williams, 490 U.S. 319, 326 (1989)).

In evaluating a Rule 12(b)(6) motion, the Court must “accept as true all well pleaded

facts in the complaint.” Campbell v. Wells Fargo Bank, N.A., 781 F.2d 440, 442 (5th.

Cir. 1986). “All questions of fact and any ambiguities in the current controlling

substantive law must be resolved in the plaintiff’s favor.” Lewis v. Fresne, 252 F.3d

352, 357 (5th Cir. 2001).

                  2. The Court has subject matter jurisdiction.

      The parties do not dispute that diversity jurisdiction exists under 28 U.S.C.

§ 1332. Docket Nos. 45 at 1–2; 50 at 1. Indeed, Union Pacific is a citizen of Delaware

and Nebraska, and Defendants are citizens of Texas. Docket No. 45 at 2. The City


                                          13
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 14 of 45 PageID #: 1443




and County appear to argue, however, that diversity jurisdiction is insufficient to

award the declaratory and injunctive relief sought by Union Pacific based on its claim

of preemption. Docket No. 50 at 1–3.

      The City and County are incorrect. A federal court sitting in diversity may

decide a declaratory judgment action. E.g., Frye v. Anadarko Petroleum Corp., 953

F.3d 285, 293 (5th Cir. 2019); Farkas, 737 F.3d at 341. And in this posture, the Court

may resolve a plaintiff’s preemption claim. Pharmacia LLC v. Grupo De Inversiones

Suramericana S.A., No. 2:15-CV-920-RWS-RSP, 2016 WL 3460767, at *1 (E.D. Tex.

Apr. 11, 2016), R. & R. adopted, No. 2:15-CV-920-RWS-RSP, 2016 WL 5387776, at *1

(E.D. Tex. Sept. 27, 2016). Further, as the Fifth Circuit has observed: “We have

reviewed several cases in which diversity was alleged as the jurisdictional ground for

colorable state claims preempted by federal law. In these cases, the courts, rather

than dismiss, have applied federal substantive law.” Woodfork v. Marine Cooks &

Stewards Union, 642 F.2d 966, 975–76 (5th Cir. 1981).

               3. The Anti-Injunction Act does not bar this suit.

      The City and County also argue that the Anti-Injunction Act, codified at

28 U.S.C. § 2283, bars Union Pacific’s case because a federal court cannot enjoin the

City or County from enforcing the 1954 Agreement or the state court 1914 Decree.

Docket No. 41 at 14. Union Pacific contends that the Act is inapplicable here because

there is no pending state court proceeding. Docket No. 45 at 4. With no state action

pending, the Court agrees that the Anti-Injunction Act does not apply.

      The Anti-Injunction Act prohibits “an injunction to stay proceedings in a State

court except as expressly authorized by Act of Congress, or where necessary in aid of


                                         14
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 15 of 45 PageID #: 1444




its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283. The Act

may also bar a declaratory judgment action that would interfere with a state lawsuit.

Travelers Ins. Co. v. La. Farm Bureau Fed’n, Inc., 996 F.2d 774, 776 (5th Cir. 1993).

Further, “[i]t is well established that the Act applies only to pending state court

proceedings; the Act ‘does not preclude injunctions against a lawyer’s filing of

prospective state court actions.’” SEC v. Kaleta, 530 F. App’x 360, 363 n.4 (5th Cir.

2013) (per curiam) (quoting Newby v. Enron Corp., 302 F.3d 295, 301 (5th Cir. 2002))

(emphasis original). In the simplest terms, “the Act ‘applies only to pending state

court actions.’” Fed. Ins. Co. v. Northfield Ins. Co., No. CV 4:14-00262, 2019 WL

1302295, at *4 (S.D. Tex. Mar. 21, 2019) (quoting B&A Pipeline Co. v. Dorney, 904

F.2d 996, 1001 n.15 (5th Cir. 1990)).

      Here, the City and County do not identify any pending proceeding in a state

court. The Anti-Injunction Act therefore does not apply, and Defendants’ argument

for dismissal on this ground fails.

              4. The statute of limitations does not bar this suit.

      Finally, Defendants argue that Union Pacific’s claim is untimely.         Citing

Texas’s four-year statute of limitations governing contract claims, Defendants argue

that Union Pacific’s claim accrued when the ICCTA became law in 1995 or, at the

latest, when Texas repealed the Shop Act in 2007. Docket No. 41 at 14–15 (citing

TEX. CIV. PRAC. & REM. CODE § 16.004(1)). Union Pacific argues that the substantive

claim underlying its request for declaratory relief is one for breach of the 1954

Agreement, which has not occurred. Docket No. 45 at 7–8.




                                          15
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 16 of 45 PageID #: 1445




         In a declaratory judgment action, “[a] request for declaratory relief is barred

to the same extent that the claim for substantive relief on which it is based would be

barred.” Mock v. St. David’s Healthcare P’ship, LP, LLP, No. A-19-CV-611-RP, 2020

WL 4434929, at *9 (W.D. Tex. July 31, 2020), R. & R. adopted, No. 1:19-CV-611-RP,

2020 WL 5250641 (W.D. Tex. Sept. 2, 2020) (quoting Int’l Ass’n of Machinists &

Aerospace Workers v. Tenn. Valley Auth., 108 F.3d 658, 668 (6th Cir. 1997)); see, e.g.,

Mayo v. Hartford Life Ins. Co., 354 F.3d 400, 409 (5th Cir. 2004).           Here, the

substantive claim underlying Union Pacific’s declaratory judgment action is a

hypothetical claim for breach of the 1954 Agreement.         Docket No. 45 at 8.    But

Defendants have not alleged any breach by Union Pacific, and thus the underlying

substantive claim is not untimely.        See Cosgrove v. Cade, 468 S.W.3d 32, 39

(Tex. 2015) (A “claim for breach of contract accrues when the contract is breached.”);

accord Western-Southern Life Assurance Co. v. Kaleh, 879 F.3d 653, 663 (5th

Cir. 2018).

         The Court therefore holds that Union Pacific’s declaratory judgment action is

not barred by the statute of limitations.

                                      *     *      *

         Having determined that the Court has subject matter jurisdiction, that the

Anti-Injunction Act does not apply, and that the statute of limitations does not bar

Union Pacific’s claim, the Court DENIES Defendants’ Motion to Dismiss under Rule

12(c).




                                            16
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 17 of 45 PageID #: 1446




          III. UNION PACIFIC’S MOTION FOR SUMMARY JUDGMENT

      Union Pacific moves for summary judgment on its claim of preemption (Docket

No. 1 at 16 ¶¶ 39–41) and on the City and County’s affirmative defenses (Docket

No. 24 at 8–12 ¶¶ 43–50). Docket No. 39 at 4. Union Pacific argues that the ICCTA

expressly and impliedly preempts the 1954 Agreement and that each of the City and

County’s affirmative defenses fails as a matter of law. Id. at 15–29.

                         A. SUMMARY JUDGMENT STANDARD

      Summary judgment is proper when the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue of material fact and that the moving party is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477

U.S. 317, 323–25 (1986); Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir.

1998). A fact is material only if will affect the outcome of the case. See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine only if the evidence

could lead a reasonable jury to find for the nonmoving party. See id. In determining

whether a genuine issue of material fact exists, the Court views all inferences drawn

from the factual record in the light most favorable to the nonmoving party. Id. at 255;

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

      After the moving party has made an initial showing that there is no evidence

to support the nonmoving party’s claim, the nonmoving party must assert competent

summary judgment evidence to create a genuine fact issue. Matsushita, 475 U.S.

at 586.     Mere conclusory allegations, unsubstantiated assertions, improbable

inferences, and unsupported speculation are not competent summary judgment


                                          17
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 18 of 45 PageID #: 1447




evidence. See Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996); Forsyth v. Barr,

19 F.3d 1527, 1533 (5th Cir. 1994). The nonmoving party must identify evidence in

the record and articulate how that evidence supports its claim. Ragas, 136 F.3d at

458. Summary judgment must be granted if the nonmoving party fails to make a

showing sufficient to establish the existence of an element essential to its case and

on which it will bear the burden of proof at trial. Celotex, 477 U.S. at 322–23.

                               B. LEGAL FRAMEWORK

                     1. The Constitution’s Supremacy Clause

      The preemption doctrine is rooted in the United States’ federalist design.

Under this system, “the States possess sovereignty concurrent with that of the

Federal Government, subject only to limitations imposed by the Supremacy Clause

[of the U.S. Constitution].” Tafflin v. Levitt, 493 U.S. 455, 458 (1990). The Supremacy

Clause provides:

      This Constitution, and the Laws of the United States which shall be
      made in Pursuance thereof; and all Treaties made, or which shall be
      made, under the Authority of the United States, shall be the supreme
      Law of the Land; and the Judges in every State shall be bound thereby,
      any Thing in the Constitution or Laws of any State to the Contrary
      notwithstanding.

U.S. CONST., art. VI, cl. 2. Thus, any state law that conflicts with the Constitution or

a federal law is preempted, or “without effect.” Maryland v. Louisiana, 451 U.S. 725,

746 (1981). “This is an extraordinary power in a federalist system.”         Gregory v.

Ashcroft, 501 U.S. 452, 460 (1991). “It is a power that we must assume Congress does

not exercise lightly.” Id.




                                          18
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 19 of 45 PageID #: 1448




                                    2. The ICCTA

      In 1995, Congress overhauled the regulation of the railroad industry by

enacting the ICCTA. The statute repealed the Interstate Commerce Act, abolished

the Interstate Commerce Commission, and established the Surface Transportation

Board (STB). 49 U.S.C. § 10101, et seq.; see also Friberg v. Kan. City S. Ry. Co., 267

F.3d 439, 442 (5th Cir. 2001). The Fifth Circuit later explained that “[t]he regulation

of railroad operations has long been a traditionally federal endeavor, to better

establish uniformity in such operations and expediency in commerce, and it appears

manifest that Congress intended the ICCTA to further that exclusively federal effort,

at least in the economic realm.” Friberg, 267 F.3d at 443.

      The ICCTA grants the STB exclusive jurisdiction over a wide range of railroad

operations. See 49 U.S.C. § 10501. Section 10501 states in relevant part:

      (b) The jurisdiction of the Board over—

             (1) transportation by rail carriers, and the remedies provided in
             this part with respect to rates, classifications, rules (including car
             service, interchange, and other operating rules), practices, routes,
             services, and facilities of such carriers; and

             (2) the construction, acquisition, operation, abandonment, or
             discontinuance of spur, industrial, team, switching, or side tracks,
             or facilities, even if the tracks are located, or intended to be
             located, entirely in one State,

      is exclusive. Except as otherwise provided in this part, the remedies
      provided under this part with respect to regulation of rail transportation
      are exclusive and preempt the remedies provided under Federal or State
      law.

49 U.S.C. § 10501(b). This text guides the Court’s preemption analysis because it

“necessarily contains the best evidence of Congress’ pre-emptive intent.” Franks Inv.




                                           19
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 20 of 45 PageID #: 1449




Co. LLC v. Union Pac. R. Co., 593 F.3d 404, 408 (5th Cir. 2010) (quoting CSX Transp.,

Inc. v. Easterwood, 507 U.S. 658, 664 (1993).

                     3. Framework for Preemption Analysis

      “In determining the existence and reach of preemption, Congress’s purpose is

‘the ultimate touchstone’ to use.” Franks, 593 F.3d at 407 (quoting Medtronic, Inc. v.

Lohr, 518 U.S. 470, 485 (1996)). Congress may show its preemptive purpose in two

ways. First, the statute may contain “express language.” Id. (quoting Altria Grp.,

Inc. v. Good, 555 U.S. 70, 76 (2008)). In addressing preemption under the ICCTA,

the Fifth Circuit has held that section 10501(b) expressly preempts laws attempting

to “manag[e] or govern[] rail transportation.” Id. at 410. Further, “[t]o the extent

remedies are provided under laws that have the effect of regulating rail

transportation, they are [expressly] preempted.” Id. Generally applicable state laws

with a “mere ‘remote or incidental effect on rail transportation’” are not expressly

preempted. Elam v. Kan. City S. Ry. Co., 635 F.3d 796, 805 (5th Cir. 2011) (quoting

Franks, 593 F.3d at 410).

      Second, a federal statute may impliedly preempt state laws “if the scope of the

statute indicates that Congress intended federal law to occupy the legislative field, or

if there is an actual conflict between state and federal law.” Franks, 593 F.3d at 407

(quoting Altria Grp., 555 U.S. at 76–77). In the context of the ICCTA, preemption by

implication is sometimes equated with “as-applied” preemption. See id. at 414. In

addressing implied preemption under the ICCTA, the Fifth Circuit has held that

“state law actions can be preempted as applied if they have the effect of unreasonably

burdening or interfering with rail transportation.” Id. This is a “fact-based test”


                                          20
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 21 of 45 PageID #: 1450




requiring proof that the specific state action at issue unreasonably burdened rail

transportation. Id.

                                      C. EXPRESS PREEMPTION

         Union Pacific first argues that the ICCTA expressly preempts the 1954

Agreement because the Agreement “implements a state law obligation that directly

targets ‘the operations of rail transportation.’” Docket No. 39 at 17. The City and

County contend that the Agreement is a limited personnel requirement that does not

regulate “transportation.” 5 Docket No. 51 at 15. Based on the plain language of the

ICCTA, the Court finds that the 1954 Agreement is expressly preempted.

         The ICCTA’s preemption provision states: “Except as otherwise provided in

this part, the remedies provided under this part with respect to regulation of rail

transportation are exclusive and preempt the remedies provided under Federal or

State law.” 49 U.S.C. § 10501(b). 6 As noted above, the Fifth Circuit has construed

this provision to mean that laws having “the effect of managing or governing rail

transportation will be expressly preempted” and that, “[t]o the extent remedies are

provided under laws that have the effect of regulating rail transportation, they are

preempted.” Franks, 593 F.3d at 410 (emphasis original). Thus, “[f]or a state court




5   The City and County also argue that the 1954 Agreement is “not subject to express preemption
    because it is not a state regulation,” but instead a voluntary contract. The Court addresses this
    argument infra Part III.E.

6   The Fifth Circuit held in Franks that “the relevant part of Section 10501(b) [for preemption
    purposes] is its second sentence.” 595 F.3d at 410. The first sentence of section 10501(b) “is defining
    the authority of the STB in dealing with the fundamental aspects of railroad regulation, and barring
    others from interfering with those decisions by making the jurisdiction exclusive.” Id.


                                                    21
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 22 of 45 PageID #: 1451




action to be expressly preempted under the ICCTA, it must seek to regulate the

operations of rail transportation.” Id. at 413.

      Rail “transportation,” in turn, is defined broadly by statute to include, among

other things, “facilities” and “services” “related to the movement of passengers or

property by rail.” 49 U.S.C. § 10102(9). Section 10102(9) states:

             (9) “transportation” includes—

             (A) a locomotive, car, vehicle, vessel, warehouse, wharf, pier,
      dock, yard, property, facility, instrumentality, or equipment of any kind
      related to the movement of passengers or property, or both, by rail,
      regardless of ownership or an agreement concerning use; and

             (B) services related to that movement, including receipt, delivery,
      elevation, transfer in transit, refrigeration, icing, ventilation, storage,
      handling, and interchange of passengers and property; []

49 U.S.C. § 10102(9).

      Applying these provisions, the Fifth Circuit has held that the ICCTA expressly

preempted a state law negligence action attempting to “mandate when trains can use

tracks and stop on them [because the action] is attempting to manage or govern rail

transportation in a direct way.” Franks, 593 F.3d 411 (discussing Friberg, 267 F.3d

at 443).   The ICCTA did not, however, preempt a state law possessory action

attempting to “preserve a long-existing crossing over railroad tracks” because the

action was governed by “property laws and rules of civil procedure that have nothing

to do with railroad crossings” and only incidentally regulated rail transportation. Id.

at 406, 411–13.

      Turning to the 1954 Agreement, the Court finds that it manages rail

transportation in a direct way and is therefore expressly preempted by the ICCTA.



                                          22
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 23 of 45 PageID #: 1452




The Agreement by its terms requires Union Pacific to employ in Palestine a specific

percentage of its “Office and Shop Employees”—defined to include five classes of

executive, clerical, maintenance, and transportation personnel. Docket 1, Ex. 1 at 3.

To comply with this requirement, Union Pacific maintains two departments in

Palestine: the car shop, which repairs cars in Union Pacific’s fleet, and the freight

claims department, which investigates and resolves claims arising out of shipments

on Union Pacific’s rail line. Docket No. 39, Ex. 4 at 42:3–19, 115:6–9; Docket No. 42,

Ex. 16 at 14:17–15:1.

      Absent the Agreement, moreover, Union Pacific would not maintain these

facilities or services in Palestine. Indeed, Union Pacific submitted uncontroverted

evidence that it would prefer to close its car shop in Palestine in favor of more central

locations to maximize efficiencies, but the 1954 Agreement stands in the way. Docket

No. 39, Ex. 14 at 2 ¶ 7 (testifying that the car shops in Missouri and Illinois “are more

modern” and are “more conveniently located on Union Pacific’s rail network”). And,

although Union Pacific would prefer to consolidate its freight claims department at

its main headquarters for a variety of business reasons, the 1954 Agreement

forecloses that more cost-effective option. Docket No. 39, Ex. 4, 83:13–21. The 1954

Agreement thus compels Union Pacific to keep a “facility . . . related to the movement

of passengers or property . . . by rail” in Palestine and dictates where Union Pacific

may provide certain “services related to that movement”—easily satisfying the

definition of regulating rail transportation. 49 U.S.C. § 10102(9); see Franks, 593

F.3d at 410; Friberg, 267 F.3d at 443–44.




                                            23
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 24 of 45 PageID #: 1453




      The City and County argue that the 1954 Agreement merely imposes a

personnel requirement, which is not a regulation of Union Pacific’s facilities and

services—and thus does not regulate rail “transportation.” Docket No. 51 at 12.

Defendants also repeatedly assert that Union Pacific’s operations in Palestine “do not

have any relation to the movement of goods or people in interstate commerce.” Docket

No. 51 at 14–15. But, as Union Pacific observes, the company is a “one-trick pony”

involved only in the business of moving passengers and property by rail. Thus, any

requirement that Union Pacific maintain a certain number of “Office and Shop”

employees in a particular location necessarily regulates “facilities” and “services”

related to the movement of people and property by rail. 49 U.S.C. § 10102(9); see,

e.g., Burlington N. Santa Fe Corp. v. Anderson, 959 F. Supp. 1288, 1296 (D. Mont.

1997) (holding that the ICCTA preempts a regulation regarding “the closure,

consolidation or centralization of [ticketing] agencies” because the regulation “has a

direct and substantial effect on the field of economic regulation of railroad

transportation”); CSX Transp., Inc. v. Ga. Pub. Serv. Comm’n, 944 F. Supp. 1573,

1582–85 (N.D. Ga. 1996) (holding that the ICCTA preempts “state regulatory

authority over railroad agency closings” because “the function of railroad agencies

overlaps substantially with the definition of ‘transportation by rail carriers’ . . . as

including ‘storage, handling and interchange of passengers and property’” and

“[r]ailroad agencies also seem to fit within any common understanding of ‘services’ of

railroads, over which the STB is given exclusive jurisdiction”); see also Tex. Cent. Bus.

Lines Corp. v. City of Midlothian, 669 F.3d 525, 530 (5th Cir. 2012) (holding that




                                           24
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 25 of 45 PageID #: 1454




“transloading” constituted “transportation” because “it concerns the ‘elevation’ and

also the ‘storage, handling, and interchange of . . . property’ involving the movement

of a locomotive”).

      To be sure, the term “transportation” does not encompass “everything touching

on railroads.” Emerson v. Kan. City S. Ry. Co., 503 F.3d 1126, 1129 (10th Cir. 2007).

But the 1954 Agreement does not merely touch on railroads. It directly regulates rail

transportation by prohibiting Union Pacific from abandoning or discontinuing

services and facilities in Palestine, requiring the company to utilize facilities

inefficiently, preventing the consolidation of rail operations in more cost-effective

locations, and increasing the cost of Union Pacific’s rail business. Docket No. 39, Ex.

4 at 83:13–21, 109:6–25; 118:14–19; Ex. 6 at 30:4–15; Ex. 11 at 1 ¶ 3; Ex. 14 at 2 ¶ 7.

The 1954 Agreement thus has the effect of managing or governing rail transportation

as acutely as the property action in Friberg, in which a landowner sought to regulate

the time a train could occupy a rail crossing in a negligence action against the

railroad. 267 F.3d at 443–44. As the Fifth Circuit held in that case, “the all-

encompassing language of the ICCTA’s preemption clause” plainly prohibits such

regulation. Id. at 444. So too here.

                              D. IMPLIED PREEMPTION

      Union Pacific alternatively argues that the ICCTA impliedly preempts the

1954 Agreement because the Agreement has the effect of unreasonably burdening or

interfering with rail transportation. Docket No. 39 at 18. The City and County

contend that the Agreement at most creates additional costs on Union Pacific, which

the railroad could minimize, and does not impose any requirements on the design,


                                          25
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 26 of 45 PageID #: 1455




construction, maintenance, or repair of rail lines. Docket No. 51 at 15. Having

concluded that the ICCTA expressly preempts the 1954 Agreement, the Court need

not reach this issue. Nevertheless, based on the uncontroverted evidence submitted

by Union Pacific, the Court finds in the alternative that the ICCTA impliedly

preempts the 1954 Agreement as a matter of law.

      The Fifth Circuit has adopted a test for determining whether the ICCTA

impliedly preempts state action. See Franks, 593 F.3d at 414. “Under this fact-based

test, state law actions can be preempted as applied if they have the effect of

unreasonably burdening or interfering with rail transportation.” Id. The party

arguing preemption bears the burden of proof and must “come forward with evidence

of the specific burdens imposed.” Elam, 635 F.3d at 813. This burden cannot be

satisfied with “general evidence or assertions” that the state action would “somehow

affect rail transportation.” Guild v. Kan. City S. Ry. Co., 541 F. App’x 362, 368 (5th

Cir. 2013). In Franks, the Fifth Circuit held that the ICCTA did not impliedly

preempt a state law possessory action seeking to keep open four railroad crossings

because the railroad failed to present evidence that the four crossings at issue affected

rail transportation. See id. at 415. Although the railroad presented evidence that

“private crossings like the ones at issue here can affect drainage, increase track

maintenance costs, and cause trains to move at slower speeds,” the railroad “did not

tie any of these specific problems to these four crossings.” Id.

      Applying similar tests, other courts have held as a matter of law that the

ICCTA impliedly preempts a variety of state action when the railroad presents




                                           26
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 27 of 45 PageID #: 1456




undisputed evidence that the action unreasonably burdens rail transportation.

Preempted actions include:

          •   A state tort claim alleging that a railroad was negligent in “constructing,
              repairing, or maintaining the Crossing” because, if plaintiff prevailed, the
              railroad would be required to undertake “considerable redesign and
              construction work,” amounting to approximately $2 million. Union Pac.
              R.R. Co. v. Taylor Truck Line, Inc., No. 15- CV-0074, 2018 WL 1750516, at
              *7–9 (W.D. La. Apr. 10, 2018).

          •   A state law used to “to regulate (terminate) [the railroad’s] use of the
              easement over [landowners’] property” because there was no question that
              an attempt “to stop all use of the tracks on the relevant stretch” would
              effectively prevent or unreasonably interfere with railroad transportation.
              Wedemeyer v. CSX Transp., Inc., No. 2:13-CV-00440-LJM, 2015
              WL 6440295, at *5 (S.D. Ind. Oct. 20, 2015), aff’d, 850 F.3d 889 (7th Cir.
              2017).

          •   A state condemnation action that would affect “actively used railroad
              property” because the taking constituted an unreasonable interference
              with the railroad’s “rights with respect to [a] massive stretch of railroad
              property.” Union Pac. R.R. Co. v. Chicago Transit Auth., No. 07-CV-229,
              2009 WL 448897, at *8–10 (N.D. Ill. Feb. 23, 2009), aff’d, 647 F.3d 675 (7th
              Cir. 2011).

         Here, Union Pacific has presented substantial, undisputed evidence that the

1954 Agreement unreasonably burdens rail transportation. 7                         By requiring the

railroad perpetually to maintain Office and Shop employees in Palestine—despite the

railroad’s need to adapt in a competitive and rapidly changing market—the

Agreement substantially interferes with and burdens Union Pacific’s facilities related



7   The City and County object to certain of Union Pacific’s evidence as not relevant and thus
    inadmissible. Docket No. 51 at 8–10 ¶¶ 1–7. But the Fifth Circuit has held that a railroad asserting
    implied preemption under the ICCTA must present specific evidence regarding the particular action
    at issue—which is exactly what Union Pacific has presented here. See Franks, 593 F.3d at 414–15.
    Union Pacific’s evidence therefore has a “tendency to make a fact more or less probable than it would
    be without the evidence” and is “of consequence in determining the action.” FED. R. CIV. EVID. 401.
    Accordingly, the City and County’s objections are overruled.



                                                   27
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 28 of 45 PageID #: 1457




to the movement of passengers or property. 8 See 49 U.S.C. § 10102(9) (defining

“transportation” as a “facility . . . related to the movement of passengers or property”).

Indeed, almost fifty years ago, the ICC ruled that the 1954 Agreement “impose[d]

undue burdens and obligations” on the railroad and was “contrary to the public

interest and the national transportation policy.” Mo. Pac. R.R. Co., 348 I.C.C. 414,

430 (1976). 9

         And a lot has changed in the last fifty years, rendering the Palestine facilities

even more inefficient, expensive, and burdensome. As Union Pacific demonstrates,

the declining demand for coal in favor of natural gas dramatically reduced one of the

most important revenue streams for railroads: the transportation of coal by rail.

Docket No. 39, Ex. 4 at 105:7–14.              The loss of this high-margin business forced

railroads like Union Pacific to focus on other business segments and become more

efficient in their operations. Id. at 105:15–106:2. As a result, in 2018, Union Pacific

adopted a new business model called Precision Scheduled Railroading (PSR). Docket

No. 39, Ex. 23 at 5. A key PSR principle is “[b]alancing train movements to improve

the utilization of crews and rail assets.” Id. The requirement to maintain facilities


8   Union Pacific does not argue that the 1954 Agreement unreasonably burdens its services. See Docket
    No. 39 at 25; Docket No. 54 at 6–7.

9    In the mid-twentieth century, MoPac—Union Pacific’s predecessor-in-interest—sought to merge
    with seven of its subsidiaries, including I&GN. I&GN was subject to the 1954 Agreement. The
    ICCTA was not yet enacted, and the ICC still approved voluntary mergers. In its merger request,
    MoPac petitioned the ICC for relief from the 1954 Agreement. An administrative law judge granted
    the request and made findings of fact, which the ICC adopted, including that: “the [1954] Agreement
    . . . and the laws of the State of Texas currently impose undue burdens and obligations on MOPAC
    and they will impose unduly burdensome, inefficient, injuriously wasteful, and unnecessary
    obligations on the proposed unified operations and upon interstate commerce.” Mo. Pac. R.R. Co.,
    348 I.C.C. at 416. On appeal, the Fifth Circuit did not review the merits of this finding, holding
    instead that the ICC had exceeded the scope of its authority “when it voids contracts that are not
    germane to the success of the approved section 5(2) transaction.” City of Palestine, 559 F.2d at 414.


                                                   28
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 29 of 45 PageID #: 1458




in Palestine, however, prevents Union Pacific from achieving that balance. As Union

Pacific’s corporate representative testified, Union Pacific has “more efficient

locations” that could “absorb the work and reduce costs per car produced just based

on the efficiency of the facility.” Docket No. 39, Ex. 4, at 80:2–5. The car shops in

Desoto, Missouri, and Dupo, Illinois, for example, are “more modern and have had

recent updates completed.” Docket No. 39, Ex. 14 at 2, ¶ 7; Docket No. 51, Ex. 8 at 9

¶¶ 4–5. But because of the 1954 Agreement, Union Pacific continues to send cars to

Palestine for repair.

      The Palestine facilities are particularly inefficient because they were originally

designed to repair steam locomotives. Docket No. 39, Ex. 14 at 1 ¶ 2. Union Pacific

no longer has a business purpose for repairing steam locomotives, and it now uses the

facilities to repair boxcars and open-top hoppers. Docket No. 39, Ex. 4 at 102:7–11.

These cars, however, are also being phased out. Id. Union Pacific would therefore

like to reduce or eliminate the Palestine repair facility altogether but is prevented

from doing so by the 1954 Agreement’s personnel quota. Id. at 85:21–86:1.

      Further, the Palestine facilities require repair. Updating the facilities comes

at the undisputed estimated price of $67 million to $93 million. Docket No. 39, Ex. 14

at 1 ¶ 3. This is a considerable economic burden, and other courts have held that

even lesser amounts create an “unreasonable” burden on rail transportation under

the ICCTA. See, e.g., Taylor Truck Line, 2018 WL 1750516 at *8–9 (holding the

ICCTA preempted a comparative negligence defense where invocation of such defense

would cost the railroad an estimated $2 million and compromise the uniform




                                          29
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 30 of 45 PageID #: 1459




operation of the interstate rail network). Indeed, as the ICC stated some eighty years

ago, perpetual shop and office agreements hinder economy and efficiency in operation

and service to the public. St. Louis Sw. Ry. Co. of Tex. Lease, 290 I.C.C. 205, 213

(1953); accord Kan. City S. Ry. Co. Merger, 254 I.C.C., 259, 535–38 (1943).

      The City and County argue that the 1954 Agreement simply requires Union

Pacific to maintain only half of one percent of its employees in Palestine and that any

increased costs associated with that requirement is not an unreasonable burden on

the railroad. Docket No. 51 at 16. To be sure, the Fifth Circuit has expressed doubt

that “increased operating costs are alone sufficient to establish ‘unreasonable’

interference with railroad operations.” New Orleans & Gulf Coast Ry. Co. v. Barrois,

533 F.3d 321, 335 (5th Cir. 2008). But the Agreement’s requirement to maintain

employees in Palestine necessarily requires Union Pacific to provide facilities there.

And Union Pacific presents evidence that maintaining its Palestine facilities disrupts

the railroad’s operations, undermines the company’s business objective to maximize

efficiency, and requires an enormous financial outlay in the coming years. Docket

No. 39, Ex. 11 at 1 ¶ 3; Ex. 4 at 85:1–86:6; Ex. 14 at 1 ¶ 3. Defendants introduce no

evidence to the contrary.      The Court thus finds that the 1954 Agreement

unreasonably burdens and interferes with Union Pacific’s railroad facilities.

      Defendants also argue that finding preemption here would mean that the

ICCTA impliedly preempts “any lease, easement or other agreement requiring an

allocation of resources.” Docket No. 51 at 17. But the implied preemption analysis

turns on the reasonableness of the burden. Here, Union Pacific has conclusively




                                          30
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 31 of 45 PageID #: 1460




demonstrated that the perpetual 1954 Agreement, formed in a regulatory context no

longer in place, is unreasonable.        Indeed, under Texas law, “contracts which

contemplate continuing performance (or successive performances) and which are

indefinite in duration can be terminated at the will of either party.” Kirby Lake Dev.,

Ltd. v. Clear Lake City Water Auth., 320 S.W.3d 829, 842 (Tex. 2010) (quoting Fort

Worth Indep. Sch. Dist. v. City of Fort Worth, 22 S.W.3d 831, 841 (Tex. 2000)); see also

Trient Partners I Ltd. v. Blockbuster Entm’t Corp., 83 F.3d 704, 709 (5th Cir. 1996)

(emphasis original) (“We will not hold that a contract is definite in duration when it

(1) expressly states that it will ‘continue indefinitely,’ and (2) is confined in time only

by ‘termination provisions’ which contain conditions that are likely never to

transpire.”).   The 1954 Agreement contemplates continuous and inescapable

performance. Its terms constitute economic regulation and unreasonably burden

Union Pacific’s railroad-transportation operations and facilities. And its formation

was subject to a level of state and federal regulation that is no longer permissible

under the ICCTA. See H.R. Rep. No. 80-3711 at 1 (2007) (supporting repeal of the

1889 Shop Act because it was an “obsolete statute[] regulating railroads” and

“preempted by federal law”); 2007 Tex. Sess. Law Serv. ch. 1115, § 5(2).

       As Union Pacific notes, the relevant question is not whether a given regulation

is “survivable” but whether it is unreasonable. Docket No. 48 at 10. Perpetual

maintenance of the inefficient Palestine facilities, a direct consequence of the 1954

Agreement, is unreasonable. Absent any evidence to the contrary, the Court finds




                                            31
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 32 of 45 PageID #: 1461




the Agreement unreasonably burdens rail transportation and is thereby impliedly

preempted by the ICCTA. See Franks, 593 F.3d at 414.

                     E. THE VOLUNTARY CONTRACT EXCEPTION

      The City and County also argue that the 1954 Agreement is a voluntary

contract that cannot be preempted by a federal statute. Docket No. 51 at 18–19.

Union Pacific counters that the Agreement is “not a true contract” but a regulatory

act deriving its power from Texas statutes. Docket No. 39 at 20–22. As explained

below, the Court holds that the voluntary contract exception does not apply here.

      The voluntary contract exception prevents railroads from using the ICCTA to

“shield the carrier from its own commitments.” Twp. of Woodbridge v. Consol. Rail

Corp., 2001 WL 283507 at *2 (S.T.B. Mar. 22, 2001). The Fourth Circuit explained

further: “Voluntary agreements between private parties [] are not presumptively

regulatory acts,” and thus most private contracts are not “the sort of ‘regulation’

expressly preempted by [the ICCTA].” PCS Phosphate Co. v. Norfolk S. Corp., 559

F.3d 212, 218–19 (4th Cir. 2009). Voluntary agreements, moreover, are unlikely to

be impliedly preempted because they generally reflect “the carrier’s own

determination and admission that the agreements would not unreasonably interfere

with interstate commerce.” Id. at 221 (quoting Twp. of Woodbridge, 2001 WL 283507

at *3). Applying this reasoning, the Fourth Circuit held in PCS Phosphate that an

agreement requiring a railroad to pay for the relocation of a rail line servicing a mine

was not preempted by the ICCTA. The agreement—between the railroad and mine

owner—“is not the sort of rail ‘regulation’ contemplated by the statute and, as a

voluntary agreement, does not ‘unreasonably interfere with rail transportation.’” Id.


                                          32
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 33 of 45 PageID #: 1462




at 214; see also Pejepscot Indus. Park, Inc. v. Maine Cent. R.R. Co., 297 F. Supp. 2d

326, 333 (D. Me. 2003) (“[A] rail carrier that voluntarily enters into an otherwise valid

and enforceable agreement cannot use the preemptive effect of section 10501(b) to

shield it from its own commitments, provided that the agreement does not

unreasonably interfere with interstate commerce.”); Traction Tire, LLC v. Total

Quality Logistics, LLC., No. 19- CV-5150, 2020 WL 6044179, at *8 (E.D. Pa. Oct. 13,

2020) (“[B]ecause Plaintiff’s claims are for breach of contract, the provisions of the

ICCTA . . . do not preempt these claims against Defendant.”).

      As Union Pacific argues, however, the 1954 Agreement is not a voluntary

contract between private parties. The Agreement is with the City and County—both

acting in their roles as government entities to secure benefits for their citizens, not

as market participants. See Air Evac EMS, Inc. v. Cheatham, 910 F.3d 751, 768-70

(4th Cir. 2018) (“[W]hen the state acts as a market participant, it is treated like a

private party in the same market; when the state acts as a regulator, it is subject to

the unique limits placed on states by our federal system.”). And the 1954 Agreement

was not voluntary, but rather the product of a federal bankruptcy proceeding in which

state and federal law constrained the railroad’s negotiating power. Docket Nos. 39

at 6–8 ¶¶ 7–10; 51 at 3 ¶ 3. Recall that Union Pacific’s predecessor, MoPac, sought

to merge with I&GN in the 1950s and close the facilities in Palestine as part of a

reorganization, but the bankruptcy court advised that MoPac “secure a modification

of the 1914 decree so that the planned unification could be complete.”           City of

Palestine, 559 F.2d at 412; 11 U.S.C. § 205(n); Docket Nos. 39 at 7 ¶ 10; 51 at 3 ¶ 3.




                                           33
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 34 of 45 PageID #: 1463




      The resulting 1954 Agreement thus differs from the voluntary agreements in

PCS Phosphate and the other cases cited by Defendants. See 559 F.3d at 214; Docket

No. 51 at 18–19.     Rather than negotiating freely and “enter[ing] into efficient

arrangements” as the railroad did in PCS Phosphate, id. at 221, MoPac was forced to

choose between the 1954 Agreement and a financially unsustainable path that led

the parties to bankruptcy court. The 1954 Agreement, moreover, does not impose

typical contractual obligations on Union Pacific, but instead perpetuates state “Shop

Acts” that have long been repealed. TEX. REV. CIV. STAT. arts. 6275, 6277 (1926)

(regulating the location of Texas-chartered railroads’ general offices, machine shops,

and roundhouses); 2007 Tex. Sess. Law Serv. ch. 1115, § 5(2) (repealing the office and

shop laws). Nor does the 1954 Agreement provide a typical remedy in the case of

breach. It instead entitles the City and County to reinstate the original—and more

onerous—1914 Decree if Union Pacific breaches. Docket No. 39, Ex. 1 at 9–10. The

1954 Agreement thus looks and feels more like the kind of state “regulation” the

ICCTA expressly preempts. See TEX. REV. CIV. STAT. arts. 6275, 6277; Friberg, 267

F.3d at 443–44 (holding state cause of action expressly preempted).

      In any event, the changed circumstances since 1954 demonstrate that, to the

extent the Agreement was voluntary, it nonetheless unreasonably interferes with rail

transportation today. To be sure, “contracts that were freely negotiated between

sophisticated business parties should not be easily set aside, as they reflect a market

calculation that the benefits of the agreement outweigh the costs.” CSX Transp., Inc.

v. City of Sebree, 924 F.3d 276, 286 (6th Cir. 2019) (quotations omitted). But a once-




                                          34
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 35 of 45 PageID #: 1464




voluntary contract may nevertheless unreasonably interfere with rail transportation

where “circumstances have materially changed since the agreement was voluntarily

entered into by its predecessor.” Id. For example, the Sixth Circuit held in CSX

Transportation that the ICCTA impliedly preempted a fifteen-year-old contract that

was executed when train loads were lighter, trains were slower, and rails were

“jointed,” not “welded.” See id. So too here. Union Pacific has presented evidence

that the circumstances here have materially changed since the 1954 Agreement was

executed, including the passage of the ICCTA, the decline of coal-related revenues,

the inefficiencies of the Palestine facilities, and the cost for necessary repairs, among

others. Pub. L. No. 104-88, 109 Stat. 803 (1995); Docket No. 39, Ex. 4 at 80:2–5,

105:7–14; Ex. 11 at 1 ¶ 3; Ex. 14 at 1 ¶¶ 2–3.

      While it may often be appropriate to require “the performance of obligations

under contracts voluntarily negotiated by the parties’ predecessors in interest,” that

is not the case here, where requiring performance would perpetuate a repealed

regulatory structure. See PCS Phosphate Co. v. Norfolk S. Corp., 520 F. Supp.

2d 705, 716 (E.D.N.C. 2007), aff’d, 559 F.3d 212 (4th Cir. 2009). Indeed, if this kind

of contract were permitted, the ICCTA would be virtually without effect as state and

local governments could simply force railroads to enter into agreements as

substitutes for the local regulations the ICCTA displaced.                 See Surface

Transportation Board, 60 Fed. Reg. 14849 (April 3, 1996).

                      F. DEFENDANTS’ AFFIRMATIVE DEFENSES

      In their Amended Answer to Union Pacific’s Complaint, the City and County

raise six affirmative defenses: laches, equitable estoppel, ratification, subject matter


                                           35
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 36 of 45 PageID #: 1465




jurisdiction, res judicata, and the Contract Clause. Docket No. 24 at 8–12 ¶¶ 43–50.

A plaintiff may move for summary judgment to “test a defense’s sufficiency.” 10B

CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE                            AND   PROCEDURE

§ 2734 (4th ed. 2020). Union Pacific moves for summary judgment on all six defenses,

arguing that Defendants cannot establish them as a matter of law. Docket No. 39

at 4, 22, 30. 10 For the reasons discussed below, the Court agrees.

                                               1. Laches

          Union Pacific argues that the laches defense fails because the City and County

have not shown “undue prejudice.” Docket No. 39 at 22. Defendants identify their

prejudice as stale evidence. Docket No. 51 at 20. Viewing the facts in the light most

favorable to Defendants, the Court concludes that the laches defense fails as a matter

of law.

          The affirmative defense of laches has three elements: “(1) a delay on the part

of the plaintiff in instituting suit; (2) that is not excused; and (3) that results in undue

prejudice to the defendant’s ability to present an adequate defense.” Nat’l Ass’n of

Gov’t Emps. v. City Pub. Serv. Bd. of San Antonio, 40 F.3d 698, 708 (5th Cir. 1994).

The City and County assert that Union Pacific’s inexcusable delay in challenging the

1954 Agreement unduly prejudices them because the evidence “regarding any

unreasonable interference based on the 1954 Agreement” is unavailable. Docket




10    Union Pacific further argues that Defendants’ equitable defenses—laches, equitable estoppel, and
     ratification—are “concepts from state private law” that should not override federal policy. Docket
     No. 39 at 28. The Court declines to address this issue and instead holds that the defenses fail as a
     matter of law as explained in the text above.



                                                    36
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 37 of 45 PageID #: 1466




No. 51 at 20.   They cite the deposition testimony of Union Pacific’s corporate

representative, Cynthia Sanborn, who testified that she was unable to identify how

the 1954 Agreement affected Union Pacific’s operations since passage of the ICCTA

and repeal of the Texas Shop Act. Docket No. 51, Ex. 1 at 91:18–24, 92:3–8.

      Sanborn’s inability to answer these narrow questions does not create a

disadvantage for Defendants “in asserting and establishing a claimed right or

defense.” Nat’l Ass’n of Gov’t Employees, 40 F.3d at 710 (quoting In re Bohart, 743

F.2d 313, 327 (5th Cir. 1984)). The relevant question for purposes of analyzing

implied preemption is whether the 1954 Agreement currently unduly burdens rail

transportation—not if-and-how it has burdened rail transportation in the past. See

Franks, 593 F.3d at 414. Accordingly, the City and County have failed to show undue

prejudice, and the laches defense is unavailable as a matter of law.

                              2. Equitable Estoppel

      Union Pacific argues that Defendants cannot establish the elements of the

equitable estoppel defense because they have not shown that Union Pacific made a

false representation on which they detrimentally relied. Docket No. 39 at 26–27.

Defendants cite a newspaper article in which a Union Pacific spokesperson was

reported to have said that “the company would continue to meet contractual

obligations.” Docket No. 51, Ex. 11 at 41 ¶7.

      Under Texas law, equitable estoppel requires a five-part showing, with the first

being a “false representation or concealment of material facts.” Med. Care Am., Inc.

v. Nat’l Union Fire Ins. Co. of Pittsburgh, 341 F.3d 415, 422 (5th Cir. 2003) (quoting

Johnson & Higgins v. Kenneco Energy, 962 S.W.2d 507, 515–16 (Tex. 1998)). The


                                         37
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 38 of 45 PageID #: 1467




Court finds no evidence of a false representation. The alleged statement in the

newspaper article is impermissible hearsay. See James v. Tex. Collin Cnty., 535 F.3d

365, 374 (5th Cir. 2008) (“Newspaper articles, however, are not proper summary

judgment evidence to prove the truth of the facts that they report because they are

inadmissible hearsay.”). Further, the spokesperson’s full quote makes clear that she

was not promising continued compliance, but rather that Union Pacific “remains in

compliance.” Docket No. 51, Ex. 11 at 41 ¶7. With no evidence of a false statement,

Defendants’ affirmative defense of equitable estoppel fails as a matter of law.

                                   3. Ratification

      Union Pacific contends that Defendants’ ratification defense fails because the

1954 Agreement is void as preempted and cannot be ratified. Docket No. 39 at 27–

29. Defendants argue that the contract was voidable and capable of ratification.

Docket No. 51 at 22–24. As discussed above, the Court has determined that the

ICCTA preempts the 1954 Agreement. Where “the requirements of the law are not

met, the contract is void.”     United States v. Walker, No. 1:11-CR-67, 2011 WL

6181468, at *2 (E.D. Tex. Dec. 13, 2011). “Promises that are void cannot be ratified.”

Wamsley v. Champlin Refining & Chems., Inc., 11 F.3d 534, 538 (5th Cir. 1993) (citing

RESTATEMENT (SECOND)       OF   CONTRACTS § 7 cmt. a.); accord id.        Defendants’

ratification argument thus fails as a matter of law.

                         4. Subject Matter Jurisdiction

      The Court rejected Defendants’ jurisdiction argument above in Part II.B.

Docket No. 24 at 8 ¶ 43.      Further, lack of subject matter jurisdiction is not an




                                          38
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 39 of 45 PageID #: 1468




affirmative defense. See, e.g., SEC v. BIH Corp., No. 2:10-CV-577-FTM-29, 2013 WL

1212769, at *6 (M.D. Fla. Mar. 25, 2013).

                                  5. Res Judicata

      Union Pacific argues that Defendants’ res judicata defense—based on the Fifth

Circuit’s decision in City of Palestine, 559 F.2d at 415—fails as a matter of law

because both the laws and facts have materially changed since that opinion issued.

Docket No. 39 at 29.       Defendants contend that City of Palestine conclusively

determined that the 1954 Agreement is a voluntary contract. Docket No. 51 at 24–

25.

      Res judicata has four elements, but only the fourth element is at issue here:

whether City of Palestine and the instant suit involve “the same claim or cause of

action.” Hous. Prof’l Towing Ass’n v. Hous., 812 F.3d 443, 447 (5th Cir. 2016) (quoting

Comer v. Murphy Oil USA, Inc., 718 F.3d 460, 466–67 (5th Cir. 2013)). A claim is the

same when it has “the same nucleus of operative facts.” Id. (quoting United States

v. Davenport, 484 F.3d 321, 326 (5th Cir. 2007)). The Fifth Circuit recognizes that

changes of law and fact may preclude res judicata’s application when those changes

are “significant.” Id. at 449.

      Both the law and facts have significantly changed here. At the time of City of

Palestine, the governing law was the Interstate Commerce Act (ICA). See 559 F.2d

at 413. But in 1995, the ICCTA repealed and replaced the ICA, diminishing state

regulatory power. See Friberg, 267 F.3d at 443. And the facts giving rise to Union

Pacific’s preemption claim have likewise changed, including significant differences in

the market for rail transportation, inefficiencies in the Palestine facilities, and the


                                          39
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 40 of 45 PageID #: 1469




costs of repair. Docket No. 39, Ex. 4 at 80:2–5, 105:7–14; Ex. 11 at 1 ¶ 3; Ex. 14 at 1

¶¶ 2–3. Complying with the 1954 Agreement is thus more burdensome today than

it was when City of Palestine was decided, and Defendants have failed to show

otherwise.

                                 6. Contract Clause

      Union Pacific argues that the Contract Clause is inapplicable because it

applies only to the states and the ICCTA is a federal statute. Docket No. 39 at 30.

Defendants do not respond to this argument.

      The Contract Clause of the U.S. Constitution provides: “No State shall . . . pass

any . . . Law impairing the Obligation of Contracts.” U.S. Const. art. I, § 10, cl. 1.

Because the ICCTA was enacted by Congress, not a State, the Contract Clause does

not apply here. See Pension Ben. Guar. Corp. v. R.A. Gray & Co., 467 U.S. 717, 733

n.9 (1984) (“It could not justifiably be claimed that the Contract Clause applies, either

by its own terms or by convincing historical evidence, to actions of the National

Government. . . the Framers explicitly refused to subject federal legislation impairing

private contracts to the literal requirements of the Contract Clause[.]”).

         IV. DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      The City and County also move for summary judgment, arguing that the

ICCTA does not preempt the 1954 Agreement as a matter of law because the

Agreement was voluntary and, in any event, the ICCTA does not expressly or

impliedly preempt the Agreement. Docket No. 42 at 10. Defendants’ motion presents

the same undisputed facts regarding the formation of the 1954 Agreement, Docket

No. 42 at 6–10, along with the same arguments discussed above regarding Union


                                           40
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 41 of 45 PageID #: 1470




Pacific’s motion, id. at 12–22. For the reasons stated above, the Court holds that the

voluntary contract exception does not apply here and the ICCTA expressly preempts,

and alternatively impliedly preempts, the 1954 Agreement. As a result, the Court

DENIES the City and County’s Motion for Summary Judgment (Docket No. 42).

                   V. EVIDENTIARY MOTIONS AND OBJECTIONS

          Union Pacific has filed several evidentiary objections and motions, including:

Objections to Defendant’s Summary Judgment Evidence (Docket No. 48, Ex. 1),

Opposed Motion to Exclude Defendants’ Expert Daniel Elliott (Docket No. 38), and

Motion for Leave to File Supplemental Summary Judgment Evidence (Docket No.

53). In deciding the Motions for Summary Judgment addressed above, the Court did

not rely on any of these disputed materials. The Court nevertheless addresses each

in turn.

     A. PLAINTIFF’S OBJECTIONS TO DEFENDANT’S SUMMARY JUDGMENT EVIDENCE

          Union Pacific objects to three exhibits introduced as evidence in the City and

County’s Motion for Summary Judgment. Docket No. 48, Ex. 1. 11

          First, Union Pacific objects to Daniel Elliott’s testimony (Docket No. 42, Ex. 3).

Docket No. 48, Ex. 1 at 1. The objection duplicates Plaintiff’s Opposed Motion to

Exclude Defendants’ Expert, Daniel Elliott (Docket No. 38). Having resolved the

motion in Union Pacific’s favor, infra Part V.B, the Court overrules as moot this first

objection.




11    Defendants objected to some of Union Pacific’s summary judgment evidence. The Court addressed
     those objections supra note 7.


                                                 41
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 42 of 45 PageID #: 1471




      Second, Union Pacific objects to certain statements in Palestine Mayor Steven

Presley’s affidavit (Docket No. 42, Ex. 10). Docket No. 48, Ex. 1 at 1–2. Union Pacific

argues that descriptions of nineteenth-century events constitute impermissible

hearsay because Mayor Presley has no personal knowledge of the events. Id. The

City and County argue that these statements are admissible under the historical

document exception to hearsay. Docket No. 57 at 2–3. The City and County misread

the exception. Under the Federal Rules of Evidence, a party may admit a “statement

in a document that was prepared before January 1, 1998, and whose authenticity is

established.” FED. R. EVID. 803(16). No such document is before the Court. See

Docket No. 42, Ex. 10. Mayor Presley’s testimony takes the form of an affidavit, not

an ancient document. Accordingly, the Court sustains Union Pacific’s objection to

Mayor Presley’s testimony on historical events.

      Finally, Union Pacific objects to a statement in Judge Robert Johnston’s

affidavit (Docket No. 42, Ex. 11). Docket No. 48, Ex. 1 at 2. Union Pacific argues that

Judge Johnston has no personal knowledge that “Union Pacific has accepted the

benefits of the assets and operations that it assumed by its acquisition of MoPac in

1997.” Id. (quoting Docket No. 42, Ex. 11 at 2). The City and County argue that this

fact is generally known by all persons in Palestine and does not require “personal

knowledge of Union Pacific’s operations.” Docket No. 57 at 3. The Court disagrees.

The phrase “accepted the benefits of the assets and operations” suggests an

understanding of Union Pacific’s corporate affairs. Judge Johnston does not assert




                                          42
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 43 of 45 PageID #: 1472




any qualification to testify on such affairs. Accordingly, the Court sustains Union

Pacific’s objection to Judge Johnston’s testimony on the matter.

                  B. PLAINTIFF’S OPPOSED MOTION TO EXCLUDE
                     DEFENDANTS’ EXPERT DANIEL ELLIOTT

      Union Pacific moves to exclude Daniel Elliott’s expert report, arguing that Mr.

Elliott’s testimony impermissibly consists of legal analysis. Docket No. 38 at 3–5.

The City and County, however, do not rely on this testimony in their summary

judgment motion or in their opposition to Union Pacific’s motion. The Court thus

DENIES this motion as moot. Morris v. Trans Union LLC, 420 F. Supp. 2d 733, 741

(S.D. Tex. 2006), aff’d, 224 F. App’x 415 (5th Cir. 2007) (granting motion for summary

judgment and summarily denying all outstanding motions as moot).

               C. PLAINTIFF’S OPPOSED MOTION FOR LEAVE TO FILE
                 SUPPLEMENTAL SUMMARY JUDGMENT EVIDENCE

      Union Pacific identifies two new factual arguments in the City and County’s

Response to Motion for Summary Judgment (Docket No. 48) and moves to file three

exhibits as supplemental summary judgment evidence. Docket No. 53 at 1–2 ¶¶ 2–

5. The new arguments are factual issues pertaining to (1) Union Pacific’s train traffic

flow and (2) recent negotiations between the Parties. Docket No. 53 at 1–2 ¶ 2. The

City and County oppose the motion, arguing that the Response does not raise new

arguments. Docket No. 58 at 1. Further, the City and County argue that they would

suffer prejudice if Exhibit 29 (Declaration from John Turner) is admitted because it

includes testimony by a previously undisclosed witness. Id. at 2. The Court does not

rely on any of the three exhibits in granting Union Pacific’s Motion for Summary

Judgment. But the Court agrees with Union Pacific: the exhibits are admissible


                                          43
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 44 of 45 PageID #: 1473




because they respond to arguments the City and County raised in responsive briefing

without prejudicing the City and County. See Vais Arms, Inc. v. Vais, 383 F.3d 287,

292 (5th Cir. 2004).

      First, Defendants’ Response plainly presents two new factual assertions. As

to the train flow patterns, the Response expressly “disputes the factual allegations

contained in paragraph no. 24,” arguing that “[r]ail cars come into Palestine for repair

from Hearne on the Austin-San Antonio line as well as from Houston.” Docket No.

51 at 6 ¶ 11. And, as to the Parties’ recent negotiations, the Response asserts that

“Union Pacific completely fails to address that it recently requested that the County

assume permanent maintenance of a road and bridge on Union Pacific property for

its benefit.” Id. at 22. Both assertions introduce new facts, and the City and County’s

denials do not persuade the Court otherwise. Supplemental summary judgment

evidence may be filed in response to a new factual assertion. E.g., Metzler v. XPO

Logistics, Inc., No. 4:13-CV-278, 2014 WL 4792984, at *6 (E.D. Tex. Sept. 25, 2014).

So, the City and County’s first argument to exclude fails.

      Second, admitting Exhibit 29 (Declaration from John Turner) would not

prejudice the City and County. Prejudice may arise when a party does not have an

adequate opportunity to respond to the new evidence. See Vais Arms, 383 F.3d at

292. But here, the City and County had seven days to file a sur-reply. See Local Rule

7-f. While the City and County had not previously deposed Mr. Turner, they did

depose Union Pacific’s now-departed corporate representative, Cynthia Sanborn, for

whom Mr. Turner was a substitute. Docket No. 62 at 2. The City and County do not




                                          44
Case 6:19-cv-00574-JDK Document 65 Filed 02/03/21 Page 45 of 45 PageID #: 1474




identify any deficiencies in their deposition of Cynthia Sanborn, nor do they request

the opportunity to depose Mr. Turner. Accordingly, the Court finds no prejudice, and

the City and County’s second argument fails.

      Although the Court does not rely on this evidence to dispose of Union Pacific’s

Motion for Summary Judgment, the Court nevertheless finds that Union Pacific is

entitled to have these exhibits admitted.

                               VI. CONCLUSION

      To summarize and based on the foregoing, the Court hereby DENIES

Defendants’ Motion to Dismiss Under Rule 12(b)(7) (Docket No. 40); DENIES

Defendants’ Motion to Dismiss Under Rule 12(c) (Docket No. 41); GRANTS

Plaintiff’s Motion for Summary Judgment (Docket No. 39); DENIES Defendants’

Motion for Summary Judgment (Docket No. 42); DENIES AS MOOT Plaintiff’s

Motion to Exclude Defendants’ Expert (Docket No. 38); and GRANTS Plaintiff’s

Motion for Leave to File Supplemental Summary Judgment Evidence (Docket

No. 53).

           So ORDERED and SIGNED this 3rd day of February, 2021.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            45
